Citation Nr: 1225833	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from February 1999 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at Newark, New Jersey (commonly called a travel Board hearing). A transcript of that hearing is on file.  At the hearing the Veteran submitted information obtained from the internet, together with a waiver of initial RO consideration of that evidence. 

The case was remanded in September 2011 and has now been returned for appellate adjudication.  


FINDINGS OF FACT

1.  The Veteran performed active military service, including Gulf War service; and while he served during a period of war, he did not engage in combat and PTSD was not diagnosed during service.  

2.  The Veteran was treated and hospitalized during service for a personality disorder and alcohol dependence.  

3.  The greater weight of the evidence demonstrates that the Veteran does not have PTSD caused by any event that occurred during service, and while he has a personality disorder, due to which he abuses alcohol, he does not have any other acquired psychiatric disorder which is related in any manner to his military service.  




CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided prior to the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in December 2006.  He was notified of the evidence needed to substantiate claim of service connection, to include PTSD, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  In fact, pursuant to the 2011 Board remand, records of the Veteran's inservice hospitalization at the Portsmouth Naval Medical Center have now been associated with the claim file.  Also, the Veteran testified in support of his claim at a June 2011 travel Board hearing.  

As to private clinical records requested in the Board remand, in September 2011 the RO requested that the Veteran execute and return the necessary release form to obtain private clinical records at the St. Barnabus medical facility in February 2000.  However, there was no response from the Veteran.  Also, he did not provide information as to dates and places of VA treatment in January or February 2000 as requested in the RO letter and Board remand.  That request was sent to the same address as the subsequent June 2012 Supplemental Statement of the Case (SSOC) and, yet, neither of these documents were returned as undeliverable.  
In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Moreover, the request was sent to the same address as the notification that the Veteran was to be scheduled for a VA psychiatric examination, also pursuant to the 2011 Board remand.  That examination was conducted in December 2011, even though a prior examination was performed in February 2008.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

And all this was in substantial compliance with the 2011 Board remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran's DD 214 shows that he had no foreign or sea service but had educational training in intelligence.  

The service treatment records (STRs) show that in January 2000 the Veteran complained of vague abdominal symptoms.  Associated with the STRs is a psychiatric admission assessment of the Kimball Medical Center which shows that the Veteran had not adjusted to military life and had had increasing depression with suicidal thoughts.  He had engaged in self-mutilation, by burning himself, and drank alcohol heavily.  He denied any history of anxiety, depression or suicidal thought prior to the last six months.  On mental status examination, overall his mood was depressed but his affect, while appropriate, was somewhat blunted.  The admitting diagnoses were a depressive disorder, not otherwise specified; rule out major depression, single episode without psychotic features; alcohol abuse; and rule out adjustment disorder with depressed mood. 

STRs beginning February 11, 2000, show that the Veteran had left a private hospital that day and reported to his ship.  On evaluation his affect was labile and he had difficulty concentrating.  His thought content was tangential at times. The assessment was major depression, not otherwise specified. 

STRs of February 12, 2000, include a notation that the Veteran had a two month history of depressed mood, with progressive worsening and periods of self-mutilation.  He had gone to "VA x 2" weeks ago and was then seen at a civilian mental health facility "x 1' week ago, and eventually returned to the military.  There was an axis I diagnosis of a depressive disorder, not otherwise specified, by history, and alcohol abuse, by history; and borderline and narcissistic traits. 

Records of the Veteran's hospitalization at the Portsmouth Naval Medical Center from the 18th to the 23rd of February 2000 reflect that the Veteran was dissatisfied with life in the Navy.  He felt that it was unlikely that he would be able to obtain a commission as an officer, as he felt he had been led to believe, and because although he had a college degree he was performing menial work, e. g, washing dishes.  He had a long standing history of "poor affect tolerance", impulsivity and a sense of entitlement.  About two months ago he had become dissatisfied with his job.  His symptoms of difficulty sleeping and decreased appetite had resolved when he was away from his duties aboard ship.  Two week prior to hospitalization he had become acutely overwhelmed by his job dissatisfaction and went on unauthorized absence.  He returned home and his mood initially improved but he became increasingly anxious at the thought of having to return to his ship and faced possible legal charges.  He had thoughts of suicide and his family took him to a civilian hospital where he was diagnosed with a depressive disorder, not otherwise specified, and he was briefly hospitalized and given medication.  Upon discharge he returned to his command at which time he was given a psychiatric evaluation.  At the time of that psychiatric evaluation he was not suicidal.  He was returned to duty and to be followed-up with the ship's psychologist.  Upon follow-up he was evaluated and residential treatment for alcohol dependence was recommended.  The Veteran had been upset that the psychologist had not addressed the Veteran's "depression."  That evening the Veteran spoke with this father by phone and reported thoughts of suicide, later indicating that he was considering jumping off the ship's flight deck.  

The Veteran was then brought back to the medical center for prevention of self-harm.  He denied any history of manic or psychotic symptoms.  He denied homicidal ideation.  It was noted that the command psychologist had diagnosed alcohol dependence.  On mental status examination the Veteran had no speech or psychomotor abnormalities.  His was somewhat guarded.  His mood was dysphoric with a constricted but congruent affect.  He was given individual, group, and milieu therapy.  He showed minimal insight into his diagnosis of alcohol dependence and expressed minimal motivation for treatment.  He was offered treatment for alcohol dependence but declined.  

Treatment notes during his hospitalization at Portsmouth include a notation that the Veteran reported that he had a two month history of occupational dissatisfaction, dysphoria, decreased sleep and poor appetite.  The diagnoses were adjustment disorder with mixed disturbances of emotion and conduct; and alcohol dependence with physiological dependence; and occupational problem.  

A February 24, 2000, Memorandum that the Veteran was to be given an administrative separation from service due to unsuitability, having been diagnosed with an adjustment disorder associated with occupational stressors.  It was also noted that he had been diagnosed with alcohol dependency. 

Associated with that Memorandum is a Transdisciplinary Discharge Form which reflects that the Veteran had been hospitalized from the 18th to the 23rd of February 2000.  He had been admitted for suicidal ideation.  He had been diagnosed with a depressive disorder, not otherwise specified, by VA, and with alcohol dependence by the ship psychologist. He stabilized rapidly on the ward.  The diagnoses were an adjustment disorder with mixed disturbances of emotion and conduct; alcohol dependence with physiological dependence; and occupational problem. 

A medical history questionnaire in conjunction with a March 2000 examination for service separation noted that the Veteran had been hospitalized from the 7th to the 11th of February 2000 at the St. Barnabus Mental Health facility in Lakewood, New Jersey.  He had been hospitalized at the Portsmouth Naval Hospital from the 18th to the 23rd of 2000 for depression and suicidal thoughts, as well as alcohol abuse. 

In a February 2007 report from a licensed clinical social worker of the Evers Psychological Associates, based on 4 evaluations in that same month, it was noted that the Veteran had been onboard the U.S.S. Roosevelt perhaps 2 or 3 weeks when a sailor had been decapitated by a steel cable in a ship identification exercise referred to as "Snoopy Away."  Thereafter, he had been fearful every time he had to go to the tip of the ship to participate in this exercise.  He also reported being given anthrax vaccinations against his will and submitting to them only in the face of severe punishment.  Because of these incidents, his nerves were shot and he went AWOL.  He admitted drinking excessive amount of alcohol 2 or 3 times weekly.  He presented with the classic signs and symptoms of PTSD.  He also worried about whether the inservice anthrax injections would eventually harm or kill him.  It was felt that he had chronic moderate PTSD as a direct result of service in the Navy.  The diagnoses were chronic moderate PTSD, alcohol dependence, and antisocial traits.  

On VA Form 21-0781, Statement in Support of Claim for PTSD, in June 2007 the Veteran reported that death of a fellow shipmate onboard the U.S.S. Roosevelt, while in the Southern Arabian Gulf had occurred in June 2000 (after his March 2000 discharge from service). 

The RO made a Formal Finding in September 2007 that the information required to corroborate the stressful events described by the Veteran was insufficient to continue requesting the U.S. Army and Joint Services Records Research Center (JSRRC) to search for said stressful events. The RO specified that the Veteran had described the decapitation event as having occurred in June 2000, and because he had been discharged in March 2000 he could not have witnessed such an event. 

On VA psychiatric examination in February 2008 the Veteran's claim file was reviewed. The examiner noted that the decapitation event, if it occurred in June 2000, could not have been witnessed by the Veteran because he was discharged from service in March 2000. This indicated that the Veteran was not a reliable historian or had a questionable history. It was clear that there were certain events that the Veteran would not go into as he maintained a very guarded, defensive, and evasive personality. The examiner noted that the problem of the decapitation was not admitted to or discussed in any detail by the Veteran during the interview. After relating the early portion of his military service, the examiner noted that he did not believe that the Veteran was as confused as he presented. It appeared that he had tried to make up different stories and was having difficulty memorizing either the different dates or was trying to keep different stories that he had told consistent with one another. 

As to stressors, the Veteran stated that while stationed shipboard, he began to have stomach problems and had to go to the bathroom all the time. He had been upset because he had been forced to receive Anthrax inoculations. He denied receiving current psychiatric treatment. When questioned about his bathroom difficulties, he reported having had diarrhea and being unable to get to a bathroom soon enough on 4 occasions in the past 6 months. On mental status evaluation he was guarded, defensive, and evasive. He had to be prodded and often did not seem to recall specific events.  He appeared to conveniently remember and forget dates based upon the history he was providing. 

The examiner concluded that the Veteran did not appear to manifest any clinically hard signs for an Axis I diagnosis.  He appeared to meet the diagnostic criteria for a personality disorder, not otherwise specified.  He did not meet all the criteria for schizotypal personality disorder or all the criteria for an antisocial personality disorder.  He did appear to experience anxiety and depression.  There did not appear to be any noted connection between his personality disorder and his service-related activity. 

In summary the examiner stated that the Veteran was an unreliable historian and had provided conflicting information as to his symptoms and his military history.  The stressors he previously related did not match the history given to the examiner.  The stressors he provided the examiner did not appear to rise to the level to be causally related to current symptoms.  There did not appear to be a causal relationship between ongoing personality symptoms and his experiences in the military. 

At the June 2011 travel Board hearing the Veteran testified that his first duty assignment was on the CVN-71, the aircraft carrier U.S.S. Roosevelt, in August 1999. While onboard that ship a test was done of the automatic weapons system but a cable was cut and the remaining portion of the cable killed one of the Veteran's shipmates.  He had not witnessed this event.  Page 3 of the transcript.  However, he was onboard the ship when it happened.  He had submitted a statement to VA indicating that this event had occurred in August or September 1999, but this approximate date was incorrect.  Following this event, his stress level increased and he developed severe anxiety and sleeping difficulties.  He became overly stressed and no longer felt comfortable being on the flight deck, even though he was required to be there.  Page 4.  As a result of this he sought counseling from the chaplain of the ship.  He had sought medical help onboard the ship many times but there was really nothing they could do.  After they returned from the Persian Gulf his behavior had been classified as an adjustment disorder.  Being unable to handle the stress, he went AWOL.  His father had taken him to the St. Barnabas Mental Health Clinic in Toms River, where he stayed for two weeks.  He was released into the care of military personnel and after checking back in with his ship he was taken to the Portsmouth Military Hospital for mental health treatment which included his being heavily medicated.  Information from the Internet, consisting of an article in the Santa Clara Weekly about a man (other than the Veteran) who after graduating from high school in 1999 went into the Navy and while onboard the USS Roosevelt had see a friend killed while onboard the ship.  Page 5. 

The Veteran was currently being treated for PTSD at the "Everest" Group which was part of the New Jersey state PTSD program.  He did not take any prescription medication but, rather, self-medicated by drinking alcohol pretty much daily.  He did not like dealing with people and had no friends but, rather, spoke only with his family.  He had sleep disturbance, and drinking alcohol helped him to sleep. Due to the alcohol he had been in trouble many times.  Page 6.  His father had called the police a couple of times because the Veteran had some anger issues.  Page 7. 

The Veteran also testified that following the death of a crew member on the CVN-71 he had been afraid to go on the flight deck because he was afraid that the same accident which had killed a crew member might happen again.  Page 7.  The actual environment made him fearful to go back on the flight deck to participate in any further testing of the weapons system.  Page 10. 

The service representative stated that the Veteran's claim was denied solely because (in a prior statement) he had been chronologically off by a year as to the time of the incident.  Based on information obtained from the Internet article, supposing the person in the article had graduated from high school in May or June 1999, and then had several months of basic training, he would have been on the CVN-71 in August or September 1999 when the fatal accident occurred on the flight deck of that ship.  The Veteran further testified that while still on the CVN-71 there had been a fundraiser for the family of that deceased crew member.  The Veteran did not know why there was so little information about the incident on the Internet.  Page 10.  The Veteran also testified that the stress that he felt when on the flight deck following this incident was the "occupational" stressor which was referred to in his service records.  Page 11.  While he had not actually witnessed the death of his fellow crew member, that person's death was evidence of the extreme danger which the Veteran faced in performing his duties onboard ship.  Pages 11 and 12.  Thus, his PTSD stressor was not the death of his fellow crew member but the extreme danger which the Veteran faced in performing his duties onboard ship and the death of the crew member was offered as evidence of that danger.  Page 12. 

On VA examination in December 2011 the examiner reviewed the claim files, and reported that the Veteran did not currently have a diagnosis of PTSD.  The diagnoses were alcohol dependency, and a borderline personality disorder.  Diagnoses to be ruled out were alcohol dementia - "Wernke Korsakoff Sndrome;" malingering; and a factitious disorder for secondary monetary gain.  The examiner reported that it was not possible to differentiate the Veteran's symptoms between each diagnosis because it was not possible to determine whether the discrepancies between the medical reports and the Veteran's reports were secondary to an organic memory problem, e.g., alcohol-related dementia, or were purposely or unconsciously being done for the Veteran's gain.  

The examiner reported that the Veteran had been admitted at Kimball Medical Center while he was absent without leave (AWOL) because of depression, suicidality, and alcohol dependence.  At that time, the Veteran had told that staff that he was experiencing stress related to his Navy career.  He reported that he "resented the poor accommodation and lack of amenities."  He was sent back to the Navy and was admitted to the Naval Medical Center.  In notes from that admission, he reported anger that he had a college degree but his job in the Navy was to "wash dishes".  This job description was in contrast to what the Veteran now reported which was that during service he was involved in "Intel."  During service he had declined alcohol treatment.  He had been seen by a private social worker in Manasquan, NJ who diagnosed the Veteran with PTSD.  In reviewing the social worker notes, it appeared that the information was based solely on the Veteran's self report which, without the factual medical records available, might lead one to a diagnosis of PTSD. 

The Veteran had consistently reported a 15-beer a day drinking habit since your first admission in 2000.  Currently, when asked how much he drank, he stated "I cannot count that high."  He stated he drank daily and did not view his drinking as problematic.  He seemed irritated with this line of questioning.  When asked if he had drank the day of the examination, and he denied it; however, he smelled strongly of beer.  When he left the room the examiner had another person enter the room who independently stated it smelled of cigarettes and beer.  

It was the examiner's opinion that the Veteran's excessive alcohol consumption was 100 percent secondary to his diagnosed personality disorder.  The Veteran became become upset, depressed, and anxious when society and/or the environment thwart his needs.  He used alcohol to alleviate his subjective discomfort.  Any noted social or occupational impairment was secondary to his substance use, and there was no direct nexus between his impairment and his military service.   

The Veteran reported that during operation "SNOOP" onboard his ship a man was tragically decapitated.  The Veteran reported that this fear of this happening to him led him not to be able to participate in "SNOOP."  However, the examiner noted that a review of the Veteran's performance records did not indicate that he engaged in this.  Also, at no time has the Veteran stated that this event occurred or, contemporaneously during his first two hospitalizations, that it led to any fear on his part.  Instead, at that time he complained that he was being under-utilized and had to "wash dishes."  Moreover, at the time of the current examination he did not endorse any symptoms of PTSD but, rather was irritable and accusatory, and his statements were not verified by prior medical records.  

The examiner stated that the Veteran's stressor did not meet the criterion to support a diagnosis of PTSD and was not related to a fear of hostile military or terrorist activity.  In sum, the examiner reported that the Veteran did not meet the full criteria for a diagnosis of PTSD.  

The examiner remarked that the Veteran appeared to have borderline personality disorder.  Over time, his symptoms that have been documented (suicidality, self mutilation, recklessness, difficulty with interactions with people, drinking, etc) all supported this diagnosis.  The Veteran also met the criteria for alcohol dependence.  Finally, it was noted that the Veteran had not been a reliable informant.  It was unclear whether his reports were faulty due to intentional or subconscious gain. 



Governing Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


PTSD

To establish service connection for PTSD, a Veteran must satisfy three evidentiary requirements.  First, there must be medical evidence diagnosing the condition.  Second, there must also be credible evidence of the occurrence of the stressor.  Third, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not a veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1) (2010).

With respect to claims based on a post-service diagnosis of PTSD, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  However, because the Veteran does not contend that the claimed in-service stressor occurred overseas service, including during the Persian Gulf Conflict, or that it was related to his fear of hostile military or terrorist activity, that amendment is likewise not applicable here.  Id.  Also, it is neither alleged nor shown that the Veteran sustained any traumatic event during combat, or that he engaged in combat with the enemy.

Analysis

There is evidence of record that the Veteran has a long-standing personality disorder.  To the extent that he has a personality disorder, service-connection may not be granted for a personality disorder because it is a developmental defect.  38 C.F.R. § 3.303(c) (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that § 3.303(c), as it pertains to a personality disorder, is a valid regulation).

With regard to the Veteran's alleged in-service stressor, the Board notes that Veteran's service records confirm that he presented with an adjustment disorder associated with occupational stressors while on active duty.  While there is no specific verification that the death of a crew member occurred onboard the U.S.S. THEORDORE ROOSEVELT, given that the occupational stressor of being on a flight deck is verified, the evidence is sufficient to find that he there was a reason for a fear of danger in performing the duties while on a flight deck while onboard the U.S.S. THEORDORE ROOSEVELT, even without explicit documentation of a death occurring during a testing exercise at the time the Veteran was onboard ship.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  Thus, resolving all reasonable doubt in favor of the Veteran, the Board accepts that a fellow serviceman died as a result of an accident on board the Veteran's ship.  38 C.F.R. § 3.102.  However, it is neither shown nor contended that the Veteran actually witnessed the death of a fellow serviceman or that the Veteran was actually injured or nearly injured on a flight deck.  

It has been asserted that this death of a sailor on the Veteran's ship is proof of stressful environment as the cause of the Veteran's problems.  The service representative had drawn attention to the matter of the Veteran's "occupational" stress mentioned in the STRs.  However, during service no mention was made of stress that took such a form of fear while on a flight deck.  Rather, the Veteran's occupational problem or stress was his dissatisfaction during military service stemming from his belief that the work he performed was too menial for his educational back ground, even if he did work in Intelligence.  In other words, the so called occupational stress was his belief that he was under-utilized and performing menial work and not, as now contended, that his work on a flight deck was dangerous or stressful.  Moreover, during treatment during service and upon review of the evidence after service by two VA examiners it has never been suggested, except by the Veteran, that his having had an anthrax vaccination played any role in his psychiatric status.  

The Veteran has asserted that he has resort to substance abuse, i.e., alcohol abuse or dependence, as a means of self medication for a psychiatric disorder which is of service origin.  However, the competent medical evidence establishes otherwise.  Rather, he has engaged in alcohol abuse or dependence because of a personality disorder, and not because of an acquired psychiatric disorder of service origin.  

Unfortunately, the Veteran's extensive and, by now prolonged, abuse of alcohol has created problems in his recollection of events, as shown by his having Wernicke Korsakoff syndrome.  "'Korsakoff's Syndrome' is defined as 'a syndrome of anterograde and retrograde amnesia with confabulation associated with alcoholic or nonalcoholic polyneuritis described as 'cerebropathia psychica toxemica' by Korsakoff; currently used synonymously with the term amnestic syndrome or, more narrowly, to refer to the amnestic component of the Wernicke-Korsakoff syndrome, i.e., an amnestic syndrome resulting from thiamine deficiency.'  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1860 (31st ed.2007)."  Calpin v. Shinseki, No. 06-3465, slip op. footnote 1 at 1 (U.S. Vet. App. Nov. 20, 2008).  

Either the Wernicke Korsakoff syndrome or an intentional, or perhaps subconscious, effort to deceive has created conflicting, and at times almost confusing, histories in this case which detracts from the Veteran's credibility.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

A treating private clinical source has rendered a diagnosis of PTSD but two VA examiners, in 2008 and 2011, have not diagnosed PTSD and the examiner in 2011 specifically found that the Veteran did not have PTSD. The Board must weigh the conflicting medical evidence and may favor the opinion of one competent medical expert over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion comes from its reasoning; and a failure to provide a rationale for an opinion goes to its weight or credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran, in essence, contends that greater weight should be given to the diagnosis of his treating physician because, implicitly, he is more familiar with the Veteran's symptomatology.  However, the Board must consider all evidence, including all medical opinions from both VA physicians and any treating physician.  A "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) and Willis v. Derwinski, 1 Vet. App. 66 (1991).  In sum, these cited cases stand for the principle that it is the obligation of the Board to assess the credibility and probative value of the evidence before it.  

The Board must also note that the private physician did not have the Veteran's claim file available for a complete and thorough review of the Veteran's entire clinical history.  The significance of this is shown by the fact that the 2011 VA psychiatric examiner pointed out inconsistencies in the history related by the Veteran which the private clinical source has simply accepted as undisputed fact.  Both VA examiners noted the unreliability of the information and history related by the Veteran.  Both VA examiners determined that the Veteran did not have PTSD, inasmuch as the 2008 examiner noted that there was no Axis I diagnosis, and the 2011 examiner specifically ruled out PTSD.  However, both VA examiners agreed that the Veteran had a personality disorder and the 2011 VA examiner further established that it was the personality disorder which had caused the Veteran's Wernicke Korsakoff syndrome.

The Board finds that the VA examiner in 2011 had the right to review all of the previous examinations, including the private treating physician's evaluation, in concluding that the Veteran did not have PTSD.  While there were various diagnoses given to the Veteran's condition or multiple conditions, to include PTSD, again, the final determination by the VA examiner in 2011 was that the Veteran did not have PTSD.  The finding by the VA examiner in 2011 is perfectly reasonable considering the VA examiner not merely reviewed the entire claim file but pointed out the inconsistencies in the history related by the Veteran, and reconciled this with his current clinical picture and diagnosis.  

Because the rationale set forth, as recited above, by the 2008 and 2011 VA psychiatric examiners are more detailed and were based on a thorough claim file review, the Board can and does attach more credibility and greater probative value to the opinion of those examiners than the diagnosis of PTSD from a private clinical source.  This is so because, the conclusion of the 2011 VA psychiatric examiner is consistent with the majority of the evidence on file which revealed that the Veteran had a life-long pattern of symptoms consistent with a personality disorder.  Moreover, as noted by the both VA examiners, much of the history and information is unreliable.  And, the 2011 VA examiner specifically addressed the diagnosis of PTSD from the private clinical source and observed that the predicate for that diagnosis of PTSD was the unequivocal acceptance of the information related by the Veteran as being correct.  

An opinion or diagnosis based or predicated upon information and history related by a Veteran can only have as much probative value as the accuracy of the information and history upon which it is premised.  An opinion based upon an inaccurate factual premise, even if not expressly so stated, is no better than the facts alleged and has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Moreover, it does not appear that the private treating physician even considered the possibility that the Veteran has a personality disorder, the symptoms of which, from the records, have been the hallmark of the Veteran's complaints during and since military service and accounts for many of the symptoms which the Veteran now seeks to attribute to an acquired psychiatric disorder, including PTSD.

In addition to the medical evidence, the Board has also considered the assertions advanced by the Veteran and his representative.  However, these assertions, alone, provide no basis for allowance of the claims.  As indicated above, the claims turn on the matter of a medical nexus - a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value. 

The Board will also address the Veteran's contention that he has used alcohol to self-medicate himself in an effort to control symptom of his claimed psychiatric disorder, to including PTSD.  In this regard, the evidence shows that the Veteran abused alcohol during service and still abuses alcohol.  The only evidence as to the etiology of this alcohol abuse or dependence is the unrebutted opinion that it is due solely to the Veteran's nonservice-connected and developmental personality disorder.  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2011).

However, an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence, that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id. Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

In the instant case, although the record reflects a history of alcohol abuse, for the reasons explained above, the Board finds that the opinion of the 2011 VA examiner is persuasive and that the Veteran's abuse of alcohol is due to his long-standing personality disorder and not to PTSD or any other acquired psychiatric disorder of service origin.  

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, including PTSD, which is of service origin.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).  

In sum, and after considering the doctrine of the resolution of doubt in favor of the Veteran, the Board finds that the Veteran does not have an acquired psychiatric disorder, to include PTSD, but does have a personality disorder, for which service-connection may not be granted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


